Citation Nr: 0011382	
Decision Date: 04/28/00    Archive Date: 05/04/00

DOCKET NO.  96-08 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an increased rating for a left toe 
disorder, described as post operative (PO) residuals, 
osteotomy, hallux valgus, left, currently rated at 10 percent 
disabling.

2.  Entitlement to an increased rating for intertrigo 
(dermatitis between the toes), bilateral, currently rated at 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

REMAND

The veteran had active service from October 1975 to November 
1979.  This matter initially came before the Board of 
Veterans' Appeals (hereinafter Board) on appeal from rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.

In a March 1999 decision, the Board granted the veteran an 
increased rating of 10 percent for his service-connected left 
toe disorder.  In addition an increased rating in excess of 
10 percent was denied for the service connected bilateral, 
intertrigo.  Thereafter, the veteran filed a timely appeal 
with respect to these issues to the United States Court of 
Appeals for Veteran's Claims (formerly the United States 
Court of Veterans Appeals) (hereinafter Court).  In September 
1999, the General Counsel for the Department of Veterans 
Affairs (hereinafter General Counsel) and the veteran's 
attorney filed a Joint Motion to Remand, and Stay Further 
Proceedings (hereinafter Joint Motion).  The effect of this 
Joint Motion, which was accepted by the Court, was to vacate 
in part the March 1999 Board decision that denied a rating in 
excess of 10 percent for his left toe disorder, and denied an 
increased rating in excess of 10 percent for bilateral, 
intertrigo.  The Joint Motion further remanded these issues 
to the Board for development and readjudication.  The Order 
was entered in September 1999.

As an initial matter, it is held that these claims for 
increased ratings are well grounded.  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim and ensure full compliance 
with due process.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.159 (1999).  This duty to assist 
includes a thorough and contemporaneous medical examination, 
especially where it is necessary to determine the current 
level of disability.  Peters v. Brown, 6 Vet. App. 540, 542 
(1994); Abernathy v. Principi, 3 Vet. App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In light of the Court's September 1999 Order, the Board finds 
that a remand of the case is required.  First, regarding the 
issue of an increased rating for the left toe disorder, this 
issue is remanded for consideration of an extraschedular 
rating.  It is noted that there are contentions that the foot 
disorder is so bad that the veteran can not work.  The RO 
does not appear to have considered the issue of entitlement 
to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) for 
the service connected issue on appeal.  Under Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993), the question of 
extraschedular consideration is a separate issue from the 
issue of the appropriate schedular rating to be assigned.  
Further, although the Board may be obliged to raise the issue 
of potential extraschedular consideration, based upon a 
liberal reading of the documents and oral testimony of 
record, and make a preliminary assessment regarding the 
applicability of 38 C.F.R. § 3.321(b)(1), see Smallwood v. 
Brown, Vet. App. 93 (1997), the Board cannot make that 
determination in the first instance. See Floyd v. Brown, 9 
Vet. App. 88 (1996). The RO should also consider whether 
there are distinct manifestations of the disability which may 
be rated separately. See Esteban v. Brown, 6 Vet. App. 259 
(1994).

It is also noted that, subsequent to the Court's remand to 
the Board, additional evidence has been submitted.  This was 
not submitted with a waiver of RO consideration, so such 
initial review should be undertaken.  See 38 C.F.R. 
§ 20.1304.

Regarding the issue of an increased rating for the skin 
disorder of the feet, the Court has indicated that when the 
pertinent disorder is subject to fluctuations, the VA's duty 
to assist includes an adequate examination conducted during 
an active stage of the disorder. Ardison v. Brown, 6 Vet. App 
405 (1994).  Additionally, with regard to medical 
examinations for disorders with fluctuating periods of 
outbreak and remission, an adequate medical examination 
requires discussion of the relative stage of symptomatology 
observed. Id.  

In addition, the most recent examination for his foot 
disorder, appears to have been in January 1996, while the 
most recent VA examination for bilateral intertrigo of the 
feet appears to have been in December 1995.  He has since 
been treated on an outpatient basis through the VA.  The 
Board believes that given the number of years since the 
veteran was last afforded a VA examination, he should undergo 
an additional medical examination to better assess his 
current levels of disability. Therefore, the Board finds that 
additional VA podiatry and dermatology examinations are 
warranted.

Accordingly, consistent with the Court's September 1999 Order 
this claim is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
or VA) who have provided him with 
relevant treatment for his left toe and 
bilateral foot skin disorders, not 
already associated with the claims file.  
The RO should contact each medical care 
provider specified by the veteran, to 
request specifically any and all medical 
or treatment records or reports relevant 
to the above mentioned claims. All pieces 
of correspondence, as well as any medical 
or treatment records obtained, should be 
made a part of the claims folder. To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
folder should contain documentation of 
the attempts made.  The appellant should 
also be informed of the negative results.  
38 C.F.R. § 3.159 (1999). 

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  Thereafter, and whether additional 
records are obtained or not, the 
appellant should be scheduled for 
appropriate examinations to evaluate the 
veteran's service-connected foot and skin 
disabilities. The entire claims folder 
should be reviewed by the examiner(s) 
prior to the examination(s), and a 
statement to that effect must be included 
in the examination(s) report. All 
indicated tests should be accomplished 
and all clinical findings should be 
reported in detail. The examination 
report(s) should comment regarding all 
manifestations of left toe pathology 
found to be present.  An opinion 
concerning the veteran's employability 
should also be given. 

The RO should, if possible, provide for 
the conduct of the dermatology 
examination during the active stage of 
the veteran's skin disability.  The claim 
may be delayed for such reasonable time 
as is needed for the skin disorder to 
become active.  Photographs should be 
obtained if deemed warranted.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, that pertain to the presence or 
absence, and, if present, the extent, of 
each of the factors provided in the 
rating criteria under diagnostic code 
7806 for the current and additional 
higher ratings, which should be provided 
to the examiner, and comment on the 
extent of the functional limitations 
caused by the disability of the skin. 

The examiners should provide a complete 
rationale for all opinions or conclusions 
expressed. 

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Veterans Claims Court 
are not complied with, an error exists as 
a matter of law for failure to ensure 
compliance.

5.  The RO should then readjudicate the 
issues of entitlement to increased 
ratings for his left toe disorder, and 
his bilateral, intertrigo of the feet on 
the basis of all the evidence of record 
and with application of all appropriate 
legal theories.  Then the RO should take 
any other necessary action, and 
readjudicate the issues on appeal.  In 
addition, the RO should consider whether 
the issue of entitlement to an 
extraschedular rating warrants referral 
to the Under Secretary for Benefits or to 
the Director of the Compensation and 
Pension Service, pursuant to 38 C.F.R. § 
3.321(b).  In the event the benefits 
sought are not granted, the case should 
be returned to the Board for further 
appellate consideration, after compliance 
with appropriate appellate procedures, 
including issuance of a supplemental 
statement of the case.  It is requested 
that the supplemental statement of the 
case specifically set forth the reasons 
and bases for the decision.

No action by the appellant is required until he receives 
further notice.  The Board intimates no opinion as to the 
ultimate outcome of this claim by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


